Exhibit 10.271

NINTH LEASE AMENDMENT TO LEASE AGREEMENT

THIS NINTH LEASE AMENDMENT TO LEASE AGREEMENT (hereinafter referred to as the
“Amendment”) is made as of the 1st day of September 2009, by and between DUKE
REALTY LIMITED PARTNERSHIP, an Indiana limited partnership doing business in
North Carolina as Duke Realty of Indiana Limited Partnership, successor by
merger to Weeks Realty, L.P. (hereinafter referred to as “Landlord”) and PPD
DEVELOPMENT LP, a Texas limited partnership and successor in interest to PPD
Development, Inc. (hereinafter referred to as “Tenant”).

WITNESSETH:

WHEREAS, pursuant to a Lease Agreement dated June 26, 1998 by and between
Landlord and Tenant, as amended by that certain First Amendment to Lease
Agreement dated October 28, 1998, and as amended by that certain Second Lease
Amendment to Lease Agreement dated October 1, 2002, and as amended by that
certain Third Lease Amendment to Lease Agreement dated September 22, 2003, and
as amended by that certain Fourth Lease Amendment to Lease Agreement dated
March 31, 2005, and as amended by that certain Fifth Lease Amendment to Lease
Agreement dated July 7, 2005, and as amended by that certain Sixth Lease
Amendment to Lease Agreement dated December 30, 2005, and as amended by that
certain Seventh Lease Amendment to Lease Agreement dated February 6, 2006, and
as amended by that certain Eighth Lease Amendment to Lease Agreement dated
September 24, 2007 (the Lease Agreement, and all amendments thereto shall be
referred to herein collectively as the “Lease”), Landlord leased to Tenant
certain premises consisting of approximately 105,572 rentable square feet (the
“Premises”) in a building (the “Building”) located on certain land (the “Land”)
which had been provided the address of 4023 Paramount Parkway, but is now known
as 3900 South Paramount Parkway, Morrisville, Wake County, North Carolina 27560,
within Perimeter Park (the “Park”) all as more particularly described in the
Lease;

WHEREAS, Landlord and Tenant desire to restructure and extend the Lease Term;
and

WHEREAS, Landlord and Tenant desire to amend certain provisions of the Lease to
reflect such extension.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
herein contained and each act performed hereunder by the parties, Landlord and
Tenant hereby enter into this Amendment.

1. Incorporation of Recitals and Definitions. The above recitals are hereby
incorporated into this Amendment as if fully set forth herein. All capitalized
terms used herein but undefined shall have the meaning as defined in the Lease.

2. Term. Section 1(b) of the Lease is amended so that the term “Termination
Date” shall mean and refer to November 30, 2023.

3. Base Rent, Operating Expenses and Security Deposit. Effective as of
January 1, 2010 (the “Effective Date”), Article 2 of the Lease is hereby deleted
and replaced with the following:

“2. RENT.

(a) Annual Base Rent:



--------------------------------------------------------------------------------

01/01/2010 – 12/31/2010

   $2,069,211.24

01/01/2011 – 12/31/2011

   $2,110,595.40

01/01/2012 – 12/31/2012

   $2,152,807.32

01/01/2013 – 12/31/2013

   $2,195,863.56

01/01/2014 – 12/31/2014

   $2,239,780.80

01/01/2015 – 12/31/2015

   $2,284,576.44

01/01/2016 – 12/31/2016

   $2,330,268.00

01/01/2017 – 12/31/2017

   $2,376,873.36

01/01/2018 – 12/31/2018

   $2,424,410.88

01/01/2019 – 12/31/2019

   $2,472,899.16

01/01/2020 – 12/31/2020

   $2,522,357.04

01/01/2021 – 12/31/2021

   $2,572,804.20

01/01/2022 – 12/31/2022

   $2,624,260.32

01/01/2023 – 11/30/2023

   $2,453,683.43 (11 months) Monthly Installments of Base Rent:

01/01/2010 – 12/31/2010

   $172,434.27

01/01/2011 – 12/31/2011

   $175,882.95

01/01/2012 – 12/31/2012

   $179,400.61

01/01/2013 – 12/31/2013

   $182,988.63

01/01/2014 – 12/31/2014

   $186,648.40

01/01/2015 – 12/31/2015

   $190,381.37

01/01/2016 – 12/31/2016

   $194,189.00

01/01/2017 – 12/31/2017

   $198,072.78

01/01/2018 – 12/31/2018

   $202,034.24

01/01/2019 – 12/31/2019

   $206,074.93

01/01/2020 – 12/31/2020

   $210,196.42

01/01/2021 – 12/31/2021

   $214,400.35

01/01/2022 – 12/31/2022

   $218,688.36

01/01/2023 – 11/30/2023

   $223,062.13

Tenant shall pay to Landlord the Annual Base Rent in the monthly installments of
Base Rent in advance, without demand, deduction or offset, on the Effective Date
and on or before the first day of each and every calendar month thereafter
during the Lease Term. The monthly installments of Base Rent for partial
calendar months shall be prorated.

(b) Annual Rental Adjustment Definitions.

(i) “Annual Rental Adjustment” shall mean the amount of Tenant’s Proportionate
Share of Operating Expenses for a particular calendar year.

(ii) “Operating Expenses” shall mean the amount of all of Landlord’s costs and
expenses paid or incurred in operating, repairing, replacing and maintaining the
Building and the common areas in good condition and repair for a particular
calendar year (including all additional costs and expenses that Landlord
reasonably determines that it would have paid or incurred during such year if
the Building had been fully occupied), including by way of illustration and not
limitation, the following: all Real Estate Taxes (as hereinafter defined),
insurance premiums and deductibles; water, sewer, electrical and base Building
utility charges other than Tenant’s critical cooling systems, UPS systems or any
similar system and the separately billed electrical and other charges paid by
Tenant as provided in this Lease (or other

 

-2-



--------------------------------------------------------------------------------

tenants in the Building); service and other charges incurred in the repair,
replacement, operation and maintenance of the elevators and the heating,
ventilation and air-conditioning system; costs associated with providing fitness
facilities, if any; cleaning and other janitorial services; tools and supplies;
repair costs; landscape maintenance costs; security patrols; license, permit and
inspection fees; management fees; administrative fees; supplies, costs, wages
and related employee benefits payable for the management, maintenance and
operation of the Building; maintenance, repair and replacement of the driveways,
parking and sidewalk areas (including snow and ice removal), landscaped areas,
and lighting; and maintenance and repair costs, dues, fees and assessments
incurred under any covenants or charged by any owners association. The cost of
any Operating Expenses that are capital in nature shall be amortized over the
useful life of the improvement (as reasonably determined by Landlord), and only
the amortized portion shall be included in Operating Expenses. Notwithstanding
anything to the contrary in this Lease, the management fees for any single year
shall not exceed 4% of the annual gross rental receipts for the Building for
that year.

(iii) “Tenant’s Proportionate Share” shall be calculated by dividing the
rentable square footage of the Premises by the rentable square footage of the
Building. Tenant’s Proportionate Share equals 88.59%. Tenant’s Proportionate
Share shall also be known as Tenant’s pro rata share.

(iv) “Tenant’s Proportionate Share of Operating Expenses” shall mean an amount
equal to the remainder of (i) the product of Tenant’s Proportionate Share times
the Operating Expenses less (ii) Tenant’s Proportionate Share times the
Operating Expenses for the Base Year which is 2010, provided that such amount
shall not be less than zero.

(v) “Real Estate Taxes” shall mean any form of real estate tax or assessment or
service payments in lieu thereof, and any license fee, commercial rental tax or
similar franchise tax, improvement bond or other similar charge or tax (other
than inheritance, personal income or estate taxes) imposed upon the Building or
common areas, or against Landlord’s business of leasing the Building, by any
authority having the power to so charge or tax, together with costs and expenses
of contesting the validity or amount of the Real Estate Taxes.

(c) Payment of Additional Rent.

(i) Any amount required to be paid by Tenant hereunder (in addition to Annual
Base Rent) and any charges or expenses incurred by Landlord on behalf of Tenant
under the terms of this Lease shall be considered “Additional Rent” payable in
the same manner and upon the same terms and conditions as the Annual Base Rent
reserved hereunder, except as set forth herein to the contrary. Any failure on
the part of Tenant to pay such Additional Rent when and as the same shall become
due shall entitle Landlord to the remedies available to it for non-payment of
Annual Base Rent.

(ii) In addition to the Annual Base Rent specified in this Lease, commencing on
the Effective Date, Tenant shall pay to Landlord as Additional Rent for the
Premises, in each calendar year or partial calendar year during the Lease Term,
an amount equal to the Annual Rental Adjustment for such calendar year. Landlord
shall estimate the Annual Rental Adjustment annually, and written notice thereof
shall be given to Tenant prior to the beginning of each calendar year. Tenant
shall pay to Landlord each month, at the same time the monthly installment of
Base Rent is due, an amount equal to one-twelfth ( 1/12) of the estimated Annual
Rental Adjustment. If Operating Expenses increase during a calendar year,
Landlord may increase the estimated Annual Rental Adjustment during such year by
giving Tenant written notice to that effect, and thereafter Tenant shall pay to
Landlord, in each of the remaining months of such year, an amount equal to the
amount of such increase in the estimated Annual Rental Adjustment divided by the
number of months remaining in such year. Within a reasonable time

 

-3-



--------------------------------------------------------------------------------

after the end of each calendar year, Landlord shall prepare and deliver to
Tenant a statement showing the actual Annual Rental Adjustment. Within thirty
(30) days after receipt of the aforementioned statement, Tenant shall pay to
Landlord, or Landlord shall credit against the next rent payment or payments due
from Tenant, as the case may be, the difference between the actual Annual Rental
Adjustment for the preceding calendar year and the estimated amount paid by
Tenant during such year. This Section (ii) shall survive the expiration or any
earlier termination of this Lease.

(d) In the event Tenant shall dispute the amount set forth in any statement
provided by Landlord pursuant to Section (ii) above, Tenant shall have the
right, not later than thirty (30) days following the receipt of such statement
and upon condition that Tenant shall first deposit with Landlord the undisputed
portion, if any, to elect to have Landlord’s books and records with respect to
such calendar year to be audited by auditors selected by Tenant and subject to
Landlord’s reasonable approval or to notify Landlord of a disputed item which
Tenant does not believe requires an audit to be resolved. If such dispute shall
not have been settled by agreement within thirty (30) days after Tenant provides
Landlord with such written notice, Tenant may elect to conduct an audit of such
item in accordance with this paragraph. All such audits must be completed no
later than one hundred twenty (120) days after receipt of such statement, with
such time limit to be extended due to delays caused by Landlord. All costs for
the audit shall be borne by Tenant unless the audit discloses an overcharge of
ten percent (10%) or more, in which case the costs of the audit not to exceed
$5,000 shall be borne by Landlord. If Tenant shall not request an audit in
accordance with the provisions of this paragraph within the time periods
specified above, such statement shall be final and binding for all purposes
hereof.

(e) Utilities for the Premises included as a part of Operating Expenses shall
not include utility charges and HVAC beyond the hours of 8:00 AM to 6:00 PM,
Monday-Friday, and 8:00 AM to 1:00 PM on Saturday. Any usage by Tenant of HVAC
and utilities at times other than the aforesaid hours shall be at the sole cost
and expense of Tenant. Landlord shall bill Tenant directly for all such costs as
a separate item of Additional Rent, and Tenant shall pay such amounts within
fifteen (15) days of receipt of demand for payment from Landlord, and the
failure by Tenant to pay such costs in accordance with the demand made by
Landlord shall be treated in the same manner under this Lease as a non-payment
of base rent by Tenant with Landlord being afforded the same rights and remedies
for such non-payment.

Landlord shall calculate and incur Operating Expenses in a manner that is
substantially consistent with previous years of the Lease Term. Notwithstanding
anything in the Lease to the contrary, but subject to the cap in management fees
in Section 2(b)(ii), with the exception of “Uncontrollable Expenses” (defined as
Real Estate Taxes, insurance premiums, utilities, janitorial services, snow
removal, landscaping, management fees, and charges assessed against the Building
pursuant to any covenants or owner’s association). Increases in all other
Operating Expenses that are not Uncontrollable Expenses (herein “Controllable
Expenses”) shall be limited to an eight percent (8%) per annum increase over the
amount of the Controllable Expenses for the immediately preceding calendar year.
Landlord shall use commercially reasonable efforts to manage the Operating
Expenses.”

(f) Tenant may make any payment due to Landlord under this Lease by check, wire
or via the Automated Clearing House (“ACH”) network. Landlord shall provide
wiring instructions and/or ACH payment information upon request by Tenant.

4. Tenant Allowance. Provided that no uncured material nonmonetary default and
no uncured monetary default by Tenant (of which Tenant has received notice and
failed to cure prior to the expiration of the applicable cure period) has
occurred and is then continuing Landlord shall provide an allowance payable in
cash to Tenant in three installments, which shall be due and payable on the

 

-4-



--------------------------------------------------------------------------------

following dates: $1,034,605.62 on March 31, 2010, $739,004.00 on June 30, 2013,
and $739,004.00 on June 30, 2018 (the “Extension Allowance”). The Extension
Allowance shall, at the option of Tenant, be payable by check deliverable to the
address for notices set forth in Article 20, or by wire pursuant to wiring
instructions provided by Tenant. Notwithstanding anything to the contrary in the
Lease or this Amendment, Tenant, in its sole discretion, may use the Extension
Allowance in any manner and for any purpose (whether or not related to the
Premises or this Lease) Tenant deems appropriate, including, but not limited to,
using the Extension Allowance in connection with various alterations to the
Premises or using the Extension Allowance to pay Tenant’s rent. Tenant
acknowledges and agrees, that in the event Tenant, in its sole discretion,
elects to use the Extension Allowance for the construction and installation of
any alterations to the Premises, such alterations shall be subject to and
performed in accordance with Article 5 of the Lease. Tenant shall not be
required to provide any accounting of Tenant’s use of the Extension Allowance to
Landlord.

5. Option to Renew. Section 1(c) of the Lease is hereby deleted in its entirety
and replaced with the following:

“(c). Options to Extend.

(a) Grant and Exercise of Option. Provided that no uncured material default by
Tenant has occurred and is then continuing, Tenant shall have the option to
extend the Lease Term for two (2) additional periods of five (5) years each (the
“Extension Term(s)”). Each Extension Term shall be upon the same terms and
conditions contained in the Lease except (x) this provision giving two
(2) extension options shall be amended to reflect the remaining options to
extend, if any, and (y) any improvement allowances or other concessions
applicable to the Premises under the Lease shall not apply to the Extension
Term, and (z) the Base Annual Rent shall be adjusted as set forth below (the
“Rent Adjustment”). Tenant shall exercise each option by delivering to Landlord,
no later than six (6) months prior to the expiration of the preceding term,
written notice of Tenant’s desire to extend the Lease Term. Tenant’s failure to
timely exercise such option shall be deemed a waiver of such option and any
succeeding option. Landlord shall notify Tenant of the amount of the Rent
Adjustment no later than ninety (90) days prior to the commencement of the
Extension Term. Tenant shall be deemed to have accepted the Rent Adjustment if
it fails to deliver to Landlord a written objection thereto within fifteen
(15) days after receipt thereof. If Tenant properly exercises its option to
extend, Landlord and Tenant shall execute an amendment to the Lease (or, at
Landlord’s option, a new lease on the form then in use for the Building)
reflecting the terms and conditions of the Extension Term within thirty
(30) days after Tenant’s acceptance (or deemed acceptance) of the Rent
Adjustment.

(b) Rent Adjustment. The Base Annual Rent for the applicable Extension Term
shall be an amount equal to ninety-five percent (95%) of the Base Annual Rent
then being received by Landlord from current tenants of the Building for space
of comparable size and quality and with similar or equivalent improvements as
are found in the Building, and if none, then in similar buildings in the Park;
provided, however, that in no event shall the Base Annual Rent during the
applicable Extension Term be less than the highest Base Annual Rent payable
during the immediately preceding term. The monthly installments of Base Rent
shall be an amount equal to one-twelfth ( 1/12) of the Base Annual Rent for the
applicable Extension Term and shall be paid at the same time and in the same
manner as provided in the Lease.”

6. Right of First Refusal. Section 1 (e) of the Lease shall remain in full force
and effect.

7. Notices. Article 20 of the Lease is hereby amended as follows: With respect
to Landlord and Tenant, the addresses for notices are:

 

-5-



--------------------------------------------------------------------------------

Landlord:    Duke Realty Limited Partnership    c/o Duke Realty Corporation   
Attn.: Raleigh Market – Vice President,    Asset Management & Customer Service
   3005 Carrington Mill Road, Suite 100    Morrisville, NC 27560 With a copy to:
   Duke Realty Limited Partnership    c/o Duke Realty Corporation    Attn:
Raleigh Market Attorney    3950 Shackleford Road, Suite 300    Duluth, GA
30096-8268 With Payments to:    Duke Realty Limited Partnership    75 Remittance
Drive, Suite 3205    Chicago, IL 60675-3205 Tenant:    PPD Development, LP   
929 North Front Street    Wilmington, NC 28401    Attn: Corporate Site Services
Administrator With a copy to:    PPD Development, LP    929 North Front Street
   Wilmington, NC 28401    Attn: General Counsel

8. Brokers. Article 21 of the Lease is hereby deleted and replaced with the
following:

“21. BROKER’S CLAUSE. Except for UGL EQUIS CORPORATION, an Illinois corporation,
representing Tenant, whose commission shall be paid by Landlord, Landlord and
Tenant each represents and warrants to the other that neither party has engaged
or had any conversations or negotiations with any broker, finder or other third
party concerning the matters set forth in this Amendment who would be entitled
to any commission or fee based on the execution of this Amendment. Landlord and
Tenant each hereby indemnifies the other against and from any claims for any
brokerage commissions and all costs, expenses and liabilities in connection
therewith, including, without limitation, reasonable attorneys’ fees and
expenses actually incurred, for any breach of the foregoing. The foregoing
indemnification shall survive the termination of the Lease for any reason.”

9. Covenant of Tenant. Article 26 of the Lease is hereby amended by adding the
following provision to the end of the last sentence: “Notwithstanding anything
to the contrary herein, in no event will Tenant be required to make any changes
to the provisions in this Amendment regarding the Extension Allowance or any
remedies Tenant may have in the event of a failure to comply with such
obligations.”

10. Landlord Transfer. Section 27(g) of the Lease is hereby amended by adding
the following provision: “As a condition of the release in this Section 27(g),
Landlord and any such new owner shall enter into a written agreement
acknowledging the new owner’s obligations and liabilities of Landlord

 

-6-



--------------------------------------------------------------------------------

under this Lease that shall specifically include a statement that the new owner
will comply with Landlord’s obligation to make the Extension Allowance payments
as provided in Section 4 of this Amendment.”

11. Miscellaneous. Section 27(m) of the Lease is hereby amended by adding the
following provision: “Notwithstanding anything to the contrary, Tenant shall be
permitted to deduct any amount of the Extension Allowance that Landlord has
failed to make against any rent payment due under the Lease, including, but not
limited to base rent or Additional Rent, regardless of whether any holder of a
mortgage or beneficiary of a deed of trust, or any assignee thereof, takes over
Landlord’s rights under this Lease.”

12. Tenant Remedies. Section 27(l) of the Lease is hereby amended by adding the
following provision: “(iv) Notwithstanding anything to the contrary in the
Lease, in addition to any other remedies which may be available, in the event
Landlord fails to make all or any portion of an installment payment of the
Extension Allowance on the date specified in this Lease, Tenant may, in its sole
discretion, after giving Landlord written notice of such failure to make a
payment and thirty (30) days to make the payment, credit the amount of the
installment payment of the Extension Allowance that Landlord has failed to make
against any Annual Base Rent or Additional Rent that may be payable under the
Lease.”

13. Emergency Generator.

(a) Tenant, at its sole cost and expense and subject to the terms of the Lease,
shall have the right to operate and maintain the emergency generator and related
equipment (collectively, the “Generator”) currently serving the Premises. Tenant
shall operate and maintain the Generator in accordance with all federal, state
and local laws and regulations and with any protective covenants. Tenant shall
be solely responsible for obtaining any necessary permits and licenses required
to operate and maintain the Generator and shall provide copies thereof to
Landlord. Tenant, at Tenant’s sole cost and expense, shall maintain existing
screening around the Generator. Tenant shall at all times keep the Generator and
the surrounding area in a clean and orderly condition.

(b) Tenant, at its sole cost and expense, shall be responsible for removing the
Generator and any screening surrounding the Generator and for restoring the
Building and/or common areas affected by the Generator and screening to their
original condition after such removal, subject to reasonable wear and tear.
Tenant agrees, within thirty (30) days after written notice from Landlord, to
remove the Generator and any screening surrounding same in the event any
governmental entity or applicable law or regulation requires removal thereof or
Tenant fails to materially comply with the terms stated herein within thirty
(30) days after such notice. Such removal shall be in accordance with all of the
terms and conditions set forth herein. If Tenant fails to remove the Generator
and screening surrounding same from the Building or Common Areas upon expiration
or earlier termination of the Lease, or after expiration of the thirty (30) day
notice period provided above, the Generator and any screening surrounding same
shall be deemed abandoned by Tenant and shall become the property of Landlord,
or Landlord may remove the same at Tenant’s expense.

14. Severability. In the event any term, covenant or condition of this
Amendment, the Lease, or any amendments thereto shall to any extent be invalid
or unenforceable, the remainder shall not be affected thereby and each term,
covenant or condition shall be valid and enforceable to the full extent
permitted by law.

15. Successors and Assigns. This Amendment shall apply to, inure to the benefit
of, and be binding upon the parties hereto and upon their respective heirs,
legal representatives, successors and permitted assigns, except as otherwise
provided herein.

 

-7-



--------------------------------------------------------------------------------

16. Authority of Tenant. Tenant certifies to Landlord that it is authorized to
enter into this Amendment, and that those persons signing below on its behalf
are authorized to do so, and shall promptly upon the request of Landlord provide
a resolution to this effect.

17. Interpretation. Although the printed provisions of this Amendment were
drafted by Landlord, such fact shall not cause this Amendment to be construed
either for or against Landlord or Tenant. All capitalized terms, not otherwise
defined, shall be defined as provided in the Lease.

18. Full Force and Effect. Except as modified hereby, the Lease remains
unmodified and in full force and effect.

19. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of North Carolina.

20. Mutual Acknowledgment of Non-Existence of Claims. Landlord and Tenant
acknowledge and agree that as of the day hereof there are no known claims by
either party against the other party hereto arising from the relationship as
Landlord and Tenant, respectively, pursuant to the Lease, as amended.

21. Confidentiality. Except as otherwise required by law to be disclosed by
Tenant, the terms and provisions of the Lease and this Amendment are strictly
confidential, are to be shared by Tenant only with its accountant, employees,
and attorneys, and each of those parties shall be advised of the confidential
nature of the lease and this Amendment.

22. Memorandum of Lease. The parties agree that this Lease may not be recorded
but that either party may request that the other execute a Memorandum of Lease
which may be recorded. The parties agree to remove the Memorandum of Lease of
record upon the expiration or earlier termination of this Lease. In the event of
an early termination as a result of Tenant’s default and vacation of the
Premises, Tenant agrees that Landlord can unilaterally remove the Memorandum of
Lease of record.

[Execution signatures contained on the following page]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed on the
day and year first written above.

 

      LANDLORD:      

DUKE REALTY LIMITED PARTNERSHIP,

     

an Indiana limited partnership doing business in North Carolina as Duke Realty
of Indiana Limited Partnership

      By:  

Duke Realty Corporation, an Indiana Corporation, its general partner

        By:  

/s/ Jeffrey B. Sheehan

          Jeffrey B. Sheehan           Senior Vice President, Raleigh Operations
     

TENANT:

     

PPD DEVELOPMENT LP, a Texas limited partnership

      By:  

PPD GP, LLC, a Delaware limited liability company, its General Partner

      By:  

/s/ William J. Sharbaugh

      Printed:  

William J. Sharbaugh

      Title:  

Chief Operating Officer

Guarantor hereby executes this Amendment to evidence its consent to the
Amendment.

WITNESS:

    GUARANTOR:       PHARMACEUTICAL PRODUCT       DEVELOPMENT, INC., a North
Carolina corporation

/s/ Charles H. Munn

    By:  

/s/ William J. Sharbaugh

Print Name:  

Charles H. Munn

    Name:   William J. Sharbaugh       Title:   Chief Operating Officer

 

-9-